Exhibit 10.6

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount: $575,000 Dated as of January 28, 2020

 

Wealthbridge Acquisition Limited, a British Virgin Islands company (the
“Maker”), promises to pay to the order of Scienjoy Inc. or its assigns or
successors in interest (the “Payee”) the principal sum of Five Hundred and
Seventy Five Thousand U.S. Dollars (US$575,000) in lawful money of the United
States of America, on the terms and conditions described below. All payments on
this Note shall be made by check or wire transfer of immediately available funds
or as otherwise agreed by the Maker and the Payee to such account as the Payee
may from time to time designate by written notice in accordance with the
provisions of this Note.

 

1. Principal. The principal balance of this Promissory Note (this “Note”) shall
be payable on the date on which the contemplated business combination (the
“Business Combination”) closes pursuant to the Share Exchange Agreement dated as
of October 28, 2019, by and among the Marker, Scienjoy Inc., and certain other
parties (the “Share Exchange Agreement”). In the event that the Business
Combination does not occur, this Note shall be deemed to be terminated and no
amounts will thereafter be due from Maker to Payee under the terms hereof.

 

2. Automatic Conversion. In the event of and upon the closing of the Business
Combination, the principal balance of this Note shall be automatically be
converted into private units (the “Units”) of the Maker (as described in its
initial public offering prospectus dated February 5, 2019 (the “Prospectus”)) in
accordance with the following:

 

  (a) Number of Converted Units. The number of Units to be received by the Payee
in connection with such conversion shall be an amount determined by dividing (x)
the sum of the outstanding principal amount payable to such Payee by (y)
US$10.00.

 

  (b) Fractional Shares. No fractional Units will be issued upon conversion of
this Note.

 

  (c) Effect of Conversion. Upon the closing of the Business Combination, this
Note shall be deemed to be cancelled and the Maker shall, at its expense, issue
and deliver to Payee, at Payee’s address set forth on the signature page hereto
or such other address requested by Payee, a certificate or certificates for the
number of Units to which Payee is entitled upon such conversion (bearing such
legends as are customary pursuant to applicable state and federal securities
laws).

 



 

 

 

3. Interest. No interest shall accrue on the unpaid principal balance of this
Note.

 

4. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

 

5. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
the Maker or affecting Maker’s liability hereunder.

 

6. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery or (iv) sent by facsimile or (v) to the
following addresses or to such other address as either party may designate by
notice in accordance with this Section:

 

If to Maker:

 

Wealthbridge Acquisition Limited

Flat A, 6/F, Block A

Tonnochy Towers

No. 272 Jaffe Road

Wanchai, Hong Kong

Attn: Yongsheng Liu

 

If to Payee:

 

3rd Floor, JIA No. 34, Shenggu Nanli

Chaoyang District

Beijing, P.R. China 100029

Attn: Xiaowu He

xiaowu.he@scienjoy.com

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a facsimile transmission confirmation,
(iii) the date reflected on a signed delivery receipt, or (iv) two (2) Business
Days following tender of delivery or dispatch by express mail or delivery
service.

 



2

 

 

7. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

 

8. Jurisdiction. The courts of New York have exclusive jurisdiction to settle
any dispute arising out of or in connection with this agreement (including a
dispute relating to any non-contractual obligations arising out of or in
connection with this agreement) and the parties submit to the exclusive
jurisdiction of the courts of New York.

 

9. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10. Trust Waiver. Payee has read the Prospectus and understands that Maker has
established the trust account (the “Trust Account”) described in the Prospectus,
initially in an amount of $57.5 million for the benefit of the public
stockholders and the underwriters of Maker’s initial public offering pursuant to
the certain Investment Management Trust Agreement, dated as of February 5, 2019,
between the Maker and Continental Stock Transfer & Trust Company (the “Trust
Agreement”) and that, except for certain exceptions described in the Prospectus,
Maker may disburse monies from the trust account only for the purposes set forth
in the Trust Agreement.

 

Notwithstanding anything herein to the contrary, Payee hereby agrees that he,
she or it does not have any right, title, interest or claim of any kind in or to
any monies in the trust account and hereby agrees that, he, she or it will not
seek recourse against the Trust Account for any claim it may have in the future
as a result of, or arising out of, any negotiations, contracts or agreements
with the Maker; provided that (x) nothing herein shall serve to limit or
prohibit Payee’s right to pursue a claim against the Maker for legal relief
against monies or other assets held outside the Trust Account, for specific
performance or other equitable relief in connection with the consummation of the
transactions contemplated hereby (including a claim against the Maker to
specifically perform its obligations under this Note) so long as such claim
would not affect the Maker’s ability to fulfill its obligation to effectuate the
Purchaser Securities Redemption (as defined in the Share Exchange Agreement, and
(y) nothing herein shall serve to limit or prohibit any claims that Payee may
have in the future against the Maker’s assets or funds that are not held in the
Trust Account (including any funds that have been released from the Trust
Account upon completion of the Business Combination and any assets that have
been purchased or acquired with any such funds).

 

11. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

 

12. Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

13. Further Assurance. The Maker shall, at its own cost and expense, execute and
do (or procure to be executed and done by any other necessary party) all such
deeds, documents, acts and things as the Payee may from time to time require as
may be necessary to give full effect to this Promissory Note.

 



3

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its Chief Executive Officer the day and year first
above written.

 

WEALTHBRIDGE ACQUISITION LIMITED         By: /s/ Yongsheng Liu   Name: 
Yongsheng Liu     Title: Chief Executive Officer         Accepted and Agreed:  
      Scienjoy Inc.         By: /s/ Xiaowu He   Name: Xiaowu He     Title: Chief
Executive Officer  

 

 

4



 

 